      Case 1:18-mj-00137-GMH Document 1-1 Filed 11/05/18 Page 1 of 2



             AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

                                ROBERTO FARRUGGIO


     I, Karrley Norwalt, being first duly sworn, depose and state as follows:

                              AFFIANT’S BACKGROUND

1.   I am been a sworn officer of the United States Secret Service (“USSS”).

2.   This affidavit is based, in part, on my personal observations, information provided to me
     by other officers and agents of the USSS, other members of law enforcement, and
     witnesses, and it includes other information gathered during the course of this
     investigation. Since this affidavit is being submitted for the limited purpose of obtaining a
     criminal complaint and arrest warrant, I have not included each and every fact known to
     me concerning this investigation. I have set forth only the facts which I believe are
     necessary to establish probable cause for a criminal complaint and arrest warrant.

                               PURPOSE OF AFFIDAVIT

3.   This affidavit is in support of a criminal complaint charging Roberto Farruggio with
     having willfully damaged property belonging to, utilized, and occupied by a foreign
     government, in violation of 18 U.S.C. § 970(a).

                FACTUAL BASIS SUPPORTING PROBABLE CAUSE

4.   On or about Sunday, November 4, 2018, at approximately 9:23 p.m., the undersigned
     officer (Officer-1) was dispatched to 3000 Whitehaven Street, NW, Washington, D.C.,
     the location of the Embassy of Italy, for a report of an individual who jumped the fence
     and began throwing rocks at the main glass-door entrance of the Embassy.

5.   Approaching the Embassy in my vehicle, I personally observed my colleague (Officer-2)
     make contact with an individual (Witness-1), who was determined to be part of Embassy
     security and an eye-witness to the crime.

6.   Witness-1 informed Officer-2 that the suspect was in a white car proceeding on
     Whitehaven Street and that the suspect had thrown rocks at the Embassy. Witness-1
     gestured toward the white car. At that moment, the undersigned observed the white car,
     bearing VA tag VJN2024, as it drove on the same block as the Embassy and then
     proceeded to make a U-turn. The undersigned activated her vehicle’s lights and sirens,
     and used her vehicle to block the path of the white car.

7.   The white car stopped. The car was occupied by three persons, and all three occupants
     were ordered from the vehicle. It was later determined that the driver of the vehicle was
     an Uber driver, and he had come to the Embassy in response to an Uber “pool” request.
        Case 1:18-mj-00137-GMH Document 1-1 Filed 11/05/18 Page 2 of 2



       One of the other occupants was a female Uber “pool” customer who had entered the
       white car before it arrived at the Embassy. The driver and the female passenger willingly
       exited the car when ordered to do so by law enforcement. Both the driver and the female
       passenger were detained.

8.     The third occupant, later determined to be Roberto Farruggio (DOB: 1/18/1988), was
       ordered to exit the vehicle multiple times, but he refused. Repeatedly, Farruggio
       displayed his middle fingers to the officers in an offensive gesture and then hid his hands
       below the window, where the officers could not see them. After he failed to comply with
       multiple orders to exit the vehicle, Farruggio was physically removed from the vehicle.

9.     Once Farruggio was removed from the vehicle, Witness-1 positively identified Farruggio
       as the individual who had thrown rocks at the Embassy doors. Further, Witness-1
       informed law enforcement that he had used his cellular phone to make a video recording
       of Farruggio on the premises of the Embassy. One of my colleagues personally observed
       the video and informed me that Farruggio’s face is visible and identifiable in the video.

10.    Witness-1 also informed law enforcement that the Embassy has its own security cameras
       that are in a position to have recorded Farruggio’s criminal acts. Law enforcement is
       seeking to recover this security camera footage.

11.    The Embassy of Italy located at 3000 Whitehaven Street, NW, Washington, D.C.,
       belongs to and/or is utilized or occupied by a foreign government and its officials. A sign
       at the exterior of the Embassy clearly identifies the premises as being the Embassy of
       Italy. By throwing rocks at the doors, Farruggio caused the thick glass to shatter and
       created multiple large holes in the glass.

                                         CONCLUSION

12.    Based on the abovementioned facts, I submit there is probable cause to believe that on or
       about November 4, 2018, Roberto Farruggio willfully damaged property belonging to,
       utilized, and occupied by a foreign government, in violation of 18 U.S.C. § 970(a).



                                      Karrley Norwalt, Officer
                                      United States Secret Service

Subscribed and sworn before me this                  day of November 2018.




       Hon. G. Michael Harvey
       United States Magistrate Judge




                                                2
